Citation Nr: 9908827	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-40 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia




THE ISSUE

Entitlement to a rating in excess of 30 percent for the 
service-connected post-traumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from December 1950 to December 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1993 RO rating decision which 
granted service connection and a 10 percent rating for PTSD.  
The veteran appealed for a higher rating.  By a September 
1995 rating decision, the RO granted a 30 percent rating for 
the PTSD.  The veteran has continued his appeal for a higher 
rating.


FINDINGS OF FACT

The veteran's service-connected PTSD is productive of 
considerable social and industrial impairment, and it is 
productive of occupational and social impairment with reduced 
reliability and productivity due to various symptoms.  


CONCLUSION OF LAW

The criteria for a 50 percent rating for service-connected 
PTSD have been met.     38 U.S.C.A. § 1155 (West 1991 & Supp. 
1998); 38 C.F.R. § 4.132, Code 9411 (1996); 38 C.F.R. § 
4.130, Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran has expressed disagreement with the initial 
rating assigned following the grant of service connection for 
PTSD.  He claims that a rating in excess of 30 percent is 
warranted.  

The veteran served on active duty in the Army from 1950 to 
1953, including combat service in Korea.  His service medical 
records include references to anxiety, and post-service 
medical records, as early as the 1960s, note anxiety.  
Besides PTSD (rated 30 percent), service connection is in 
effect for headaches (30 percent), renal stones (10 percent), 
and residual shell fragment wound scars of the left knee and 
left elbow (0 percent).

VA medical center (VAMC) treatment records dated from March 
1993 show that the veteran received treatment for psychiatric 
symptoms as well as for physical problems such as heart 
disease, headaches, degenerative joint disease, and kidney 
stones.  On March 19, 1993, he reported having a severe 
episode of depression, difficulty sleeping, nightmares, 
claustrophobia, and flashbacks, which the examiner noted to 
be fairly typical of delayed PTSS (post traumatic stress 
syndrome).  On March 23, 1993 he was seen in the mental 
hygiene clinic for treatment for a MDE (major depressive 
episode) and PTSD symptoms.  He reported a decreased low 
mood, but no current self harm thoughts.  He had no psychotic 
symptoms.  Cognitive examination showed increased 
distractibility and decreased attention and concentration.  
In May 1993 he was again seen in the mental hygiene clinic 
and complained of a low mood and decreased energy.  He also 
reported decreased nightmares and was sleeping "a whole lot 
better".  He had no self-harm thoughts.  His affect was 
restricted and his mood was a "5" on a scale of 1 (worst) 
to 10 (best).  There was no evidence of psychotic symptoms 
and no impairment was noted on cognitive examination.  The 
pertinent assessment was major depressive episode, partially 
treated on medication.  In June 1993 he reported that he was 
still taking the medication and was "doing better", with 
increased sleep, but still had some bad days.  He felt like 
the medication was helping.  The impression was that his 
mental status examination findings were unchanged, his 
condition was slowly resolving, and he possibly had PTSD 
secondary to Korea.  In a June 1993 psychiatric consultation 
report, it was noted that the veteran had classic PTSD 
symptoms, including intrusive thoughts, nightmares, survival 
guilt, avoidance behavior, anxiety mixed with depression, and 
exaggerated startle reactions.  He was able to verbalize 
thoughts and feelings and was highly motivated for therapy.  

On VA examination in June 1993 the veteran reported that he 
was in combat in Korea and reported seeing men killed and 
many dead bodies.  He also reported several other stressor 
events that occurred in Korea.  He reported being nervous 
since his discharge from service.  He claimed that for many 
years his anxiety was a minor problem and did not involve 
symptoms of PTSD, but two years prior he began having 
nightmares related to his war experiences and would wake up 
sweating, scared, and thinking about Korea.  He reported that 
the symptoms had worsened over the past couple of years.  
After service, he worked for a few months and then decided to 
open his own small business specializing in plumbing, 
heating, refrigeration, and electrical work.  He obtained a 
master's license in plumbing, heating, and mechanics.  He 
reported that his business was successful, but by 1981 the 
economic conditions had changed and business declined 
markedly, and in 1984 he closed his business.  For the next 
eight years he did odd jobs and worked in his son's hardware 
store.  He retired in 1992 and began to draw Social Security.  
He still did occasional work for friends.  He said he felt 
nervous 75 percent of the time and had intrusive distressing 
thoughts about Korea from one to two days a week.  He said he 
was easily startled, felt depressed 50 percent of the time, 
had crying spells once or twice a week, and had hopeless 
feelings, reduced energy, and some loss of interest in former 
activities.  He reported no recent suicidal thoughts, but had 
suicidal ideations frequently before that.  He reported no 
history of plans or attempts to harm himself.  He slept about 
eight hours a night with medication, but was sleeping poorly 
before starting the medication.  He said he had one or two 
nightmares a week, while on medication, such as dreaming of 
being in a foxhole that is caving in on him.  He became 
irritated sometimes and would withdraw.  He denied homicidal 
thoughts or thoughts of assaulting others.  He denied 
psychotic hallucinations, delusions, and generalized paranoid 
ideation.  He described himself as a social person who has 
close friends and likes to talk to people, and spends most of 
his time with others.  Examination showed that he was alert, 
oriented, cooperative, and talkative.  His mood was anxious, 
and he appeared tense and restless, and had difficulty 
sticking to the point.  He did not appear to be acutely 
depressed.  His affect was appropriate and somewhat 
constricted.  Psychomotor activity was within normal limits.  
There were no signs of psychotic thought processes.  His 
insight was partial, memory was intact, and concentration was 
adequate.  His fund of general information, abstract 
thinking, and judgment were intact.  The diagnosis was PTSD, 
mild. 

In December 1993 the veteran did not show for an appointment 
at the VA mental hygiene clinic.  In January 1994 he reported 
having trouble with nerves, and would get extremely jumpy and 
easily upset.  He also reported having bad dreams.  In June 
1994 he reported having a lot of problems with nerves, and 
was to make an appointment in the mental hygiene clinic, but 
did not.  In July 1994 he reported that he could not remember 
the name of his psychiatrist, and reported being satisfied 
with the current medications.  He was to return to the clinic 
in six months.  In August 1994 he reported that he had been 
very tense and worried and having nightmares.  In January 
1995 he reported sleeping fairly well, but still had 
nightmares.  A March 1995 mental hygiene clinic note showed 
that the veteran complained that his chest did not feel 
right.  He reported curious episodes of feeling twitchy and 
confused, and would try to say something, but instead would 
shout sounds instead of words.  He was to continue his anti-
depressant and anti-anxiety medications.  In April 1995 he 
reported having a severe anxiety problem.  In June 1995 he 
was seen in the mental hygiene clinic and reported sleeping a 
little better.  The examiner noted he appeared to be more 
tense than before, when he was dull and phlegmatic.  In July 
1995 it was note that he slept good and had occasional 
flashbacks and yelling out.  He was occasionally down and 
depressed, and at times in the past he felt like killing 
himself, but was without a plan.  He reported that he used to 
carry a gun in his car, but no longer.  In September 1995 he 
reported being very nervous and very upset.  A September 5, 
1995 mental hygiene clinic note showed that the veteran's 
wife called and said he was depressed and talking about 
suicide.  It was noted that he had stopped taking a 
medication last month, and when he restarted the medication, 
"it made him crazy".  He denied suicidal ideation at the 
appointment, but still felt depressed.  He was noted to be 
very nervous and shaky.  A September 19, 1995 mental hygiene 
clinic note showed that the veteran reported that the 
medication had improved his sleep.  In October 1995 he 
reported mild improvement of his depressive symptoms.  He 
denied any recent suicidal ideation.  He reported having 
erratic sleep and a decreased energy level.  He continued to 
have flashbacks and nightmares at times.  

In a January 1996 primary care clinic record, it was noted 
that the veteran denied having depression.  In January 1996 
he was also seen in the mental hygiene clinic and reported 
worsening of his nightmares over the past month.  He had one 
episode of waking up in the night, kicking and screaming, and 
pushed his wife out of bed.  He reported recent increased 
anxiety.  In February 1996 the examiner noted that the 
veteran had severe problems with anxiety and depression 
symptoms.  He had an increased heart rate, dry mouth, 
shortness of breath, and was jumpy and anxious.  The examiner 
noted that it was difficult to tell how much of his symptoms 
were due to the medication or to some other reason.  In March 
1996 he indicated that he continued to have nightmares two to 
three times per week, frequent flashbacks, and an increased 
startle response.  He reported that his sleep was "fair" 
with the medication.  He had no suicidal ideation or 
homicidal ideation.  In June 1996 he reported having multiple 
nightmares, and feeling anxious most of the day.  He had been 
started on a new medication, which he thought was minimally 
helpful.  In October 1996 he reported increased nightmares, 
flashbacks and anxiety.  He was alert, oriented, and 
tremulous, and had an anxious affect.  In January 1997 it was 
noted that the veteran continued with a significant abatement 
of his PTSD symptoms.  He complained of nightmares, increased 
anxiety, and flashbacks.  He had no suicidal or homicidal 
ideation.  In March 1997 he reported continued symptoms of 
PTSD, and felt dysphoric and anxious during the day.  He 
indicated that sometimes he wished he was dead, but did not 
make plans for suicide and was able to talk himself out of 
it.  He reported having nightmares and flashbacks, but his 
sleep was a bit improved.  He had suicidal ideation without a 
plan.  

On VA neurological examination in March 1997 the veteran 
reported that he was hit in head with shrapnel in Korea, and 
as a result had headaches.  The examiner noted that while he 
was being interviewed, the veteran kept moving the chair 
around the room because he could not stand having an opening 
behind him.  It made him nervous because he did not know if 
someone would come upon him.  He reported a worsening of the 
headaches, and indicated that sometimes he would be asleep 
and wake up with a headache.  

On VA PTSD examination in March 1997 the veteran reported 
being unemployed since 1980.  He reported having terrible 
headaches, nerve problems, and nightmares, and claimed that 
he would get nervous and sweaty.  His wife reported that he 
would holler and thrash around at night and would talk in a 
foreign language while he slept.  He claimed that he did not 
want to be around anyone and would go off by himself and sit 
in the woods.  He thought about women and children being run 
over by tanks during the war.  He felt nervous, restless, and 
worried and had intrusive and distressing recollections of 
his war experiences.  He said that DAV and American Legion 
meetings, parades, American flags, and funerals reminded him 
of the war and upset him.  He reported an exaggerated startle 
response.  He felt depressed almost every day.  There were 
times he felt happy, but the mood did not last long.  He 
reported crying spells, suicidal ideation, hopeless feelings, 
lack of energy, and loss of interest.  He denied ever having 
attempted to harm himself.  He complained of insomnia at 
times, but estimated that he averaged 61/2 to 7 hours of sleep 
per night.  He had nightmares 2 to 4 times a week, of being 
in combat and smelling burning flesh.  He denied 
irritability, homicidal ideation, or assaultive behavior.  He 
did not report any psychotic hallucinations, delusions, or 
flashback experiences.  He was not paranoid or hypervigilant.  
He reported that he tended to be socially withdrawn and to 
have only a few friends and was alone by choice.  Examination 
showed that he was alert, oriented, cooperative, and 
responsive.  His mood was anxious and dysphoric.  He appeared 
to be tense and restless, constantly clasping and unclasping 
his hands.  He was tearful at times when talking about Korea, 
but was able to smile and laugh appropriately at other times.  
Eye contact was fair, speech was normal, and his affect was 
variable.  His psychomotor activity was within normal limits.  
He did not appear to be psychotic.  His insight was fair, his 
memory was intact, and his concentration was adequate.  His 
fund of general information, abstract thinking, and judgment 
were intact.  PTSD was diagnosed.

Additional VA treatment records from April 1997 note PTSD, 
but the records primarily concern treatment of other medical 
problems.

In a July 1997 letter, the Social Security Administration 
noted that the veteran was receiving retirement, not 
disability, benefits from that agency.

Analysis

The veteran's claim for a rating in excess of 30 percent for 
his service-connected PTSD is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

During the course of the veteran's appeal, the regulations 
pertaining to psychiatric disabilities were revised.  The 
veteran's PTSD was initially evaluated under 38 C.F.R. § 
4.132, Code 9411 (effective prior to November 7, 1996).  This 
code provides that a 30 percent rating is assigned when there 
is "definite" impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  [In a precedent 
opinion, dated November 9, 1993, the General Counsel of the 
VA concluded that the term "definite" (for a 30 percent 
rating under 38 C.F.R. § 4.132) is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents the degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).]  A 50 
percent rating is assigned when the ability to maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating requires that the ability to 
establish and maintain effective or favorable relationships 
is severely impaired, and psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.

On November 7, 1996, the rating criteria for PTSD were 
revised and are now found in 38 C.F.R. § 4.130, Code 9411.  
This revised code provides that a 30 percent rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when there is 
occupational and social impairment, with deficiences in most 
areas, such as work school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
diorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

As the veteran's claim for an increased rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  Here, either the prior or current rating 
criteria may apply, whichever are most favorable to the 
veteran.

The medical evidence shows that the veteran had anxiety 
during and after service, and he was first diagnosed with 
PTSD in 1993.  Records from 1993 show he reported he had such 
symptoms as nightmares and depression.  He described himself 
as a social person who has close friends and likes to talk to 
people, and spends most of his time with others.  He reported 
that he retired in 1992 and began to draw Social Security 
retirement benefits.  His mood was anxious and tense, but he 
did not appear to be depressed.  His affect was appropriate 
and somewhat constricted.  His insight was partial, memory 
was intact, and concentration was adequate.  His fund of 
general information, abstract thinking, and judgment were 
intact.  The diagnosis was PTSD, mild.  VA medical records 
from 1993 to 1997 show that he was seen fairly regularly for 
reported PTSD symptoms, including depression, anxiety, 
nervousness, nightmares, flashbacks, and trouble sleeping.  
The 1997 VA psychiatric examination shows his mood was 
dysphoric and affect was flat.  He reported feeling nervous, 
restless, worried, and depressed, and had nightmares and 
intrusive recollections of his war experiences.  He claimed 
he did not want to be around anyone and would sit in the 
woods by himself.  He reported that he tended to be socially 
withdrawn and had only a few friends.  He said he had crying 
spells, suicidal ideation, hopeless feelings, lack of energy, 
and loss of interest.  Examination showed that he was alert, 
oriented, cooperative, and responsive, and his mood was 
anxious and dysphoric.  He was tearful at times, but was able 
to smile and laugh appropriately at other times.  His insight 
was fair, his memory was intact, and his concentration was 
adequate.  His abstract thinking and judgment were intact.  

The veteran is not actively seeking work as he is retired 
based on age and choice, and the degree of occupational 
impairment from PTSD requires some conjecture.  Much of his 
overall disability is related to non-service-connected 
ailments as well as service-connected disabilities other than 
PTSD, and such may not be considered when rating the PTSD.  
38 C.F.R. § 4.14.

Focusing only on PTSD, the Board finds, with application of 
the benefit-of-the-doubt rule, that such disability more 
nearly approximates the criteria for a 50 percent rating than 
a 30 percent rating, under either the old or new criteria of 
Code 9411, and thus the higher rating of 50 percent is to be 
assigned.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  The 
recent treatment records and the latest VA examination 
demonstrate some deterioration in the PTSD, as it affects the 
abilility to work and maintain social relationships, and it 
appears the condition is productive of considerable social 
and industrial impairment (old rating criteria for a 50 
percent rating) and occupational and social impairment with 
reduced reliability and productivity due to various symptoms 
(new rating criteria for a 50 percent rating).

The evidence does not show PTSD symptoms would result in 
severe social and industrial impairment (the old criteria for 
a 70 percent rating).  Nor does the evidence show 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to various symptoms (new criteria for a 
70 percent rating).  Few of the symptoms for a 70 percent 
rating under the new criteria are shown.  The preponderance 
of the evidence is against a 70 percent rating for PTSD.

For these reasons, a 50 percent rating but no higher is 
warranted for PTSD.


ORDER

A higher rating of 50 percent for PTSD is granted.


		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals


 
- 11 -


- 10 -


